Case 5:19-cv-05142-TLB Document 23          Filed 01/25/21 Page 1 of 1 PageID #: 1752




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


MARIAN FRALIN                                                                PLAINTIFF

V.                             CASE NO. 5:19-CV-5142

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION                                                            DEFENDANT


                                        ORDER


       Currently before the Court is the Report and Recommendation (Doc. 22) of United

States Magistrate Judge Barry A. Bryant, dated January 8, 2021, regarding the Motion for

Attorney’s Fees (Doc. 18) filed by Plaintiff’s counsel. More than fourteen (14) days have

passed since the parties’ receipt of the Report and Recommendation, and no objections

were filed.

       For the reasons set forth in the Report and Recommendation, the Plaintiff’s Motion

(Doc. 18) is GRANTED, and the Court hereby orders that Plaintiff is entitled to

compensation under the EAJA for: 2.35 hours from 2019 at an attorney hourly rate of

$183.17 and 14.35 hours from 2020 at an attorney hourly rate of $185.69, for a total

attorney fee award of $3,095.10. This amount should be paid in addition to, and not out

of, any past due benefits which Plaintiff may be awarded in the future.

       IT IS SO ORDERED on this 25th day of January, 2021.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
